Fourth Court of Appeals
                               San Antonio, Texas
                                     August 17, 2018

                                   No. 04-17-00592-CV

                 NORTH EAST INDEPENDENT SCHOOL DISTRICT
                       and Texas Commissioner of Education,
                                   Appellants

                                            v.

                                     Dehann RIOU,
                                       Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI09958
                      Honorable Angelica Jimenez, Judge Presiding


                                     ORDER
      Appellant’s Amended Motion for Rehearing is hereby DENIED.



                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court